Case 2:20-cr-00177-JDC-KK Document 33 Filed 03/05/21 Page 1 of 1 PageID #: 95




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                        CASE NO. 2:20-CR-00177-01

VERSUS                                          JUDGE JAMES D. CAIN, JR.

GRANTHAM MITCHELL (01)                          MAGISTRATE JUDGE KAY


                                     JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 32] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the lack of objections to the Report and Recommendation in

the record;

       IT IS ORDERED that the Motion to Suppress [doc. 23] is DENIED.

       THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.


                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
